Keefe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the parties hereto that the market value or price at the time of exportation of the crepe rubber cov*586ered by the above entitled reappraisement, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the-usual wholesale quantities and in the ordinary course of trade, for exportation to the United States plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is Florins 0.53 per % kilo packed, less charges as invoiced for ocean freight.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted upon the-foregoing stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of .the merchandise here involved, and that such value is 0.53 florins per }{ kilo packed, less charges as invoiced for ocean freight.
Judgment will be rendered accordingly.